Exhibit 10.1

THESTREET.COM, INC.
AGREEMENT FOR GRANT
OF
RESTRICTED STOCK UNITS
UNDER
2007 PERFORMANCE INCENTIVE PLAN

March 28, 2011

Daryl R. Otte
c/o TheStreet.com, Inc.
14 Wall Street
15th Floor
New York, NY 10005

Dear Daryl:

          This letter (the “Letter”) sets forth the terms and conditions of the
grant of Restricted Stock Units (“RSUs”) hereby awarded to you by TheStreet.com,
Inc. (the “Company”), in accordance with the provisions of the Company’s 2007
Performance Incentive Plan (the “Plan”).

          This award is subject to the terms and conditions set forth in the
Plan, any rules and regulations adopted by the Board of Directors of the Company
(the “Board”) or the committee of the Board which administers the Plan (the
“Committee”) that are not inconsistent with the provisions of this Letter. Any
term used in this Letter and not defined herein shall have the meaning set forth
in the Plan.

          1. Grant of RSUs

          You have been granted 50,000 RSUs. Each RSU represents the right to
receive one share of the Company’s Common Stock (“Common Stock”) on the
applicable vesting date for such RSU. No RSU may be sold, transferred, assigned,
pledged or otherwise encumbered by you; provided that the foregoing shall not
affect your right to name a beneficiary under Section 13 of the Plan. Until such
time as stock certificates for the shares of Common Stock represented by the
RSUs have been delivered to you in accordance with Section 4 below, you shall
have none of the rights of a stockholder with respect to the Common Stock.

          However, this grant includes the grant of dividend equivalents with
respect to your RSUs. The Company will maintain a bookkeeping account to which
it will credit, whenever dividends (other than stock dividends for which an
adjustment is made to the number of shares of Common Stock subject to the RSUs
pursuant to Section 4.4 of the Plan in the same percentage as paid on
outstanding Common Stock) or distributions are paid on the Common Stock, an
amount equal to the amount of such dividend or distribution paid on a share of
Common Stock for each of your then-outstanding RSUs covered by this Letter. The
accumulated dividend equivalents will vest

1

--------------------------------------------------------------------------------



on the applicable vesting date for the RSU with respect to which such dividend
equivalents were credited, and will be paid in cash (or, if the dividend or
distribution is paid in kind, in the same kind) at the time a stock certificate
evidencing the shares represented by such vested RSU is delivered to you.

          2. Vesting of RSUs

Your RSUs will become vested (and paid in accordance with Section 4 below) with
respect to the following number(s) of shares of Common Stock on the following
date(s) as set forth below, provided that you are in the Service (as defined
below) of the Company or one of its subsidiaries on such date and the RSUs have
not been forfeited in accordance with Sections 3 and 6:

 

 

 

 

 

 

Date

 

 

Number of Shares of Common Stock

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

April 1, 2012

 

 

12,500

 

 

 

 

 

 

The first calendar day of each month from May 1, 2012 to March 1, 2015,
inclusive

 

 

1,042

 

 

 

 

 

 

April 1, 2015

 

 

1,030

 

For purposes hereof, you shall be considered to be in the “Service” of the
Company or one of its subsidiaries if you are an employee of the Company (or one
if its subsidiaries, as applicable) on the applicable vesting date. Except as
provided in Sections 3 and 6 below, if your Service terminates for any reason,
the RSUs granted to you which have not vested shall be forfeited upon such
termination of Service.

          3. Accelerated Vesting in Certain Events

          Notwithstanding Section 2 of this Letter, any unvested RSUs
immediately shall become fully vested and paid in accordance with Section 4
below upon the earliest to occur of either of the following: (i) the termination
of your employment by the Company or any subsidiary thereof without Cause (as
defined below) or by you with Good Reason (as defined below) prior to a Change
of Control (as defined in the Plan) if such termination is related to the Change
of Control; or (ii) a Change of Control, unless (A) either (x) the Company is
the surviving corporation in the Change of Control and the award reflected in
this Letter is equitably adjusted pursuant to Section 4.4 of the Plan or (y) the
award reflected in this Letter is assumed or replaced by a Successor (as defined
below) and (B) the award as so adjusted, assumed or replaced (x) has
substantially the same potential economic benefits and vesting terms as did the
award immediately prior to the Change of Control and (y) provides that the award
immediately shall become fully vested and paid upon the termination of your
employment (by the Company or any subsidiary thereof or by a Successor or any
affiliate thereof) without Cause or by you with Good Reason at any time. If you
are employed by a Successor or any affiliate thereof following a Change of
Control, references in this Letter to the Company shall be understood to be
references

2

--------------------------------------------------------------------------------



to the Successor or any such affiliate regarding matters related to the
occurrence of non-occurrence of events from and after the date you become
employed by the Successor or such affiliate.

          For purposes of this Letter, “Cause” shall be determined by the
Committee in the exercise of its good faith judgment, in accordance with the
following guidelines: (i) your willful misconduct or gross negligence in the
performance of your obligations, duties and responsibilities as CEO (including
those as an employee of the Company set forth in the Company’s Code of Business
Conduct and Ethics dated June 1, 2006, as same may be amended from time to time
provided such amendment affects all executive officers of the Company), (ii)
your dishonesty or misappropriation, in either case that is willful and
material, relating to the Company or any of its funds, properties, or other
assets, (iii) your inexcusable repeated or prolonged absence from work (other
than as a result of, or in connection with, a Disability), (iv) any unauthorized
disclosure by you of Confidential Information or proprietary information of the
Company in violation of Section 7(d) which is reasonably likely to result in
material harm to the Company, (v) your conviction of a felony (including entry
of a guilty or nolo contender plea) involving fraud, dishonesty, or moral
turpitude, (vi) a violation of federal or state securities laws, or (vii) the
failure by you to attempt to perform faithfully your duties and responsibilities
as CEO, or other material breach by you of this Letter, provided any such
failure or breach described in clauses (i), (ii), (iii), (iv), (vi) and (vii) is
not cured, to the extent cure is possible, by you within thirty (30) days after
written notice thereof from the Company to you; provided, however, that no
failure or breach described in clauses (i), (ii), (iii), (iv), (vi) and (vii)
shall constitute Cause unless (x) the Company first gives you written notice of
its intention to terminate your employment for Cause and the grounds of such
termination no fewer than ten (10) days prior to the date of termination; and
(y) you are provided an opportunity to appear before the Board, with or without
legal representation at your election to present arguments on your own behalf;
and (z) if you elect to so appear, such failure or breach is not cured, to the
extent cure is possible, within thirty (30) days after written notice from the
Company to you that, following such appearance, the Board has determined in good
faith that Cause exists and has not, following the initial notice from the
Company, been cured; provided further, however, that notwithstanding anything to
the contrary in this Letter and subject to the other terms of this proviso, the
Company may take any and all actions, including without limitation suspension
(but not without pay), it deems appropriate with respect to you and your duties
at the Company pending such appearance and subsequent to such appearance during
which such failure or breach has not been cured. No act or failure to act on
your part will be considered “willful” unless done, or omitted to be done, by
you not in good faith and without reasonable belief that your action or omission
was in the best interests of the Company.

          It shall not be a violation of your employment with the Company, this
Letter or any agreement to which you are, or may become, a party with the
Company for you to, and you may continue to, serve as a partner and officer of
Montefiore Partners and, on their behalf, administer its winding down.

          For purposes of this Letter, “Good Reason” shall have the meaning
ascribed to such term in Treasury Regulation Section 1.409A-1(n)(2)(ii), as
determined in good faith by the Committee.

3

--------------------------------------------------------------------------------



          For purposes of this Letter, “Disability” shall mean physical or
mental incapacity of a nature which prevents you, in the good faith judgment of
the Committee, from performing your duties and responsibilities as CEO for a
period of 90 consecutive days or 150 days during any year, with each year under
this Letter commencing on each anniversary of the date hereof.

          4. Delivery of Common Stock

          Upon the vesting of your RSUs pursuant to Sections 2 or 3 above, a
certificate for the shares of Common Stock represented by your vested RSUs shall
be registered in your name and delivered to you as soon as practicable, but no
later than thirty (30) days, after each of the vesting dates set forth in
Sections 2 and 3. At the Company’s election, the Company may cause there to be
deposited, into a brokerage account in your name, the number of shares
represented by your vested RSU, via DWAC, within the time frame provided in the
preceding sentence. Common Stock delivered upon the vesting of your RSUs will be
fully transferable (subject to any applicable securities law restrictions) and
not subject to forfeiture (other than as set forth in Section 6), and will
entitle the holder to all rights of a stockholder of the Company.

          The Company will use reasonable commercial efforts to cause its
Registration Statement on Form S-8 (or successor form) filed with the Securities
and Exchange Commission covering shares subject to the Plan to remain effective
and current until such times as all of the shares of Common Stock underlying
your RSUs are either delivered hereunder or forfeited under Section 6 and, until
three (3) months after you cease being an “affiliate” of the Company, to
maintain a resale prospectus thereunder (or otherwise register under the
Securities Act of 1933, as amended) the Common Stock underlying your RSUs.

          5. Income Tax Withholding

          You will be required to pay, pursuant to such arrangements as the
Company may establish from time to time, any applicable federal, state and local
withholding tax liability at the time that the value of the RSUs and/or related
dividend equivalents becomes includable in your income. this regard, you will
have the right to elect to have the minimum amount of any required tax
withholding with respect to the vesting of RSUs satisfied by having the Company
withhold a number of shares of Common Stock otherwise deliverable to you in
connection with the vested RSUs having a Fair Market Value equal to such
withholding tax liability.

          For purposes of this Letter, “Fair Market Value” of a share of Common
Stock on any date shall be (i) if the principal market for the Common Stock is a
national securities exchange, the closing sales price per share of the Common
Stock on such day (or, if such exchange is not open on such day, on the next day
such exchange is open) as reported by such exchange or on a consolidated tape
reflecting transactions on such exchange, or (ii) if the principal market for
the Common Stock is not a national securities exchange, the closing average of
the highest bid and lowest asked prices per share of Common Stock on such day
(or, if such exchange is not open on such day, on the next day such exchange is
open) as reported by the market upon which the Common Stock is quoted, or an
independent dealer in the Common Stock, as determined by the Company in good
faith; provided, however, that if clauses (i) and (ii) are all inapplicable, or
if no

4

--------------------------------------------------------------------------------



trades have been made and no quotes are available for such day, the Fair Market
Value of the Common Stock shall be determined by the Committee in good faith by
any method consistent with applicable regulations adopted by the United States
Treasury Department relating to stock options or stock valuation.

          6. Forfeiture Events and Claw-Back

          Notwithstanding anything else in this Letter, all RSUs that have not
been paid to you by delivery (in the case of your voluntary termination without
Good Reason, that have not been vested rather than have not been delivered) of
the underlying shares of Common Stock as required by Section 4 prior to April 1,
2015 shall be forfeited without payment (regardless of the vested status of the
RSUs) if any one of the following occurs prior to delivery as required by
Section 4 (vesting, in the case of your voluntary termination without Good
Reason) of the shares of Common Stock underlying the RSUs: (i) the Company
involuntarily terminates your employment as CEO for Cause; (ii) you voluntarily
terminate your employment as CEO without Good Reason prior to April 1, 2015;
(iii) you engage in Competitive Activity (as defined below) with the Company or
any of its subsidiaries during your employment by the Company or any of its
subsidiaries or within two (2) years after your service as CEO and your Board
membership terminates; or (iv) you breach any of the Restrictive Covenants set
out in Section 7 within two (2) years after your cessation of employment with
the Company or any subsidiary. The Company reserves the right (as provided
below) to claw-back shares of Common Stock delivered under this Letter if you
engage in Competitive Activity or violate any of the Restrictive Covenants
within two (2) years after the delivery (vesting in the case of your voluntary
termination without Good Reason) of such shares of Common Stock. If the
Committee determines, in its good faith discretion, that all or some portion of
the shares of Common Stock delivered to you will be clawed-back, then you shall
be required to repay to the Company an equal number of shares of Common Stock to
that so delivered to you or, at your option, cash equal to the Fair Market Value
at the date of delivery to you of such shares of Common Stock or a combination
of shares of Common Stock having a Fair Market Value on the date of repayment
equal to the Fair Market Value of such shares at the date of delivery thereof to
you and such cash, in each case reduced by the amount of taxes paid by you with
respect to the vesting, delivery and sale of such shares. In addition to any
other remedy available to the Company under applicable law, the Company shall
have the right to offset any other amounts payable to you by the amount of any
required repayment by you which has not been repaid.

          For purposes of this Letter, “Competitive Activity” means your service
as a director, officer, employee, principal, agent, stockholder, member, owner
or partner of, or you permit your name to be used in connection with the
activities of, any other business or organization anywhere in the United States,
or in any other geographic area in which the Company or any of its subsidiaries
operates or with respect to which the Company provides financial news and
commentary coverage (or from which such other business or organization provides
financial news and commentary coverage of the United States), which engages in a
business that competes with any business in which the Company or any subsidiary
is engaged (a “Competing Business”); provided, however, that, notwithstanding
the foregoing, it shall not be a Competitive Activity for you to (i) become the
registered or beneficial owner of up to three percent (3%) of any class of
capital stock of a competing corporation registered under the Securities
Exchange

5

--------------------------------------------------------------------------------



Act of 1934, as amended, provided that you do not otherwise participate in the
business of such corporation or (ii) work in a non-competitive business of a
company which is carrying on a Competing Business, the revenues of which
represent less than twenty percent (20%) of the consolidated revenues of that
company, or, as a result thereof, owning compensatory equity in that company.

          7. Restrictive Covenants

 

 

 

 

a.

Non-Solicitation of Employees

 

 

 

 

 

You agree that, during your employment by the Company or any subsidiary and
through the end of two (2) years after your cessation of employment with the
Company or any subsidiary, you will not solicit for employment or hire, in any
business enterprise or activity, any employee of the Company or any subsidiary
who was employed by the Company or a subsidiary during your period of employment
by the Company or a subsidiary provided that (a) the foregoing shall not be
violated by any general advertising not targeted at any Company or subsidiary
employees nor by you serving as a reference upon request, and (b) you may
solicit and hire any one or more former employees of the Company or its
subsidiaries who had ceased being such an employee for a period of at least six
(6) months prior to any such solicitation or hiring.

 

 

 

 

b.

Non-Solicitation of Clients and Vendors

 

 

 

 

 

You agree that, during your employment by the Company or any subsidiary and
through the end of two (2) years after your cessation of employment with the
Company or any subsidiary, you will not solicit, in any business enterprise or
activity, any client, customer, licensee, licensor, third-party service provider
or vendor (a “Business Relation”) of the Company or any subsidiary who was a
Business Relation of the Company or any subsidiary during your period of
employment by the Company or any subsidiary to (i) cease being a Business
Relation of the Company or any subsidiary or (ii) become a Business Relation of
a Competing Business unless (without you having solicited such third party to
cease such relationship) such third party ceased being a Business Relation of
the Company or any subsidiary for a period of at least six (6) months prior to
such solicitation.

 

 

 

 

c.

Non-Disparagement

 

 

 

 

 

During your employment by the Company or any subsidiary and indefinitely
thereafter, neither party shall make any statements, written or oral, to any
third party which disparage, criticize, discredit or otherwise operate to the
detriment of you or the Company, its present or former officers, shareholders,
directors and employees and their respective business reputation and/or
goodwill, provided, however, that nothing in this Section 7(c) shall prohibit
either party from (i) making any truthful statements or disclosures required by
applicable law regulation or (ii) taking any

6

--------------------------------------------------------------------------------




 

 

 

 

 

 

action to enforce its rights under this Letter or any other agreement in effect
between the parties.

 

 

 

 

 

d.

Confidentiality

 

 

 

 

 

 

1)

During your employment by the Company or any subsidiary and indefinitely
thereafter, you shall keep secret and retain in strictest confidence, any and
all Confidential Information relating to the Company, except where your
disclosure or use of such Confidential Information is in furtherance of the
performance by you of your duties to the Company and not for personal benefit or
the benefit of any interest adverse to the Company’s interests. For purposes of
this Letter, “Confidential Information” shall mean any information including
without limitation plans, specifications, models, samples, data, customer lists
and customer information, computer programs and documentation, and other
technical and/or business information, in whatever form, tangible or intangible,
that can be communicated by whatever means available at such time, that relates
to the Company’s current business or future business contemplated during your
employment, products, services and development, or information received from
others that the Company is obligated to treat as confidential or proprietary
(provided that such confidential information shall not include any information
that (a) has become generally available to the public or is generally known in
the relevant trade or industry other than as a result of an improper disclosure
by you, or (b) was available to or became known to you prior to the disclosure
of such information on a non-confidential basis without breach of any duty of
confidentiality to the Company), and you shall not disclose such confidential
information to any Person (as defined below) other than the Company, except with
the prior written consent of the Company, as may be required by law or court or
administrative order (in which event you shall so notify the Company as promptly
as practicable), or in performance of your duties on behalf of the Company.
Further, this Section 7(d) shall not prevent you from disclosing Confidential
Information in connection with any litigation, arbitration or mediation to
enforce this Letter or other agreement between the parties, provided such
disclosure is necessary for you to assert any claim or defense in such
proceeding.

 

 

 

 

 

 

 

For purposes of this Letter, “Person” shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other unincorporated organization or entity.

 

 

 

 

 

 

2)

Upon your termination of employment for any reason, you shall return to the
Company all copies, reproductions and summaries of Confidential Information in
your possession and use reasonable efforts to erase the same from all media in
your possession, and, if the Company so requests, shall certify in writing that
you have done so, except that you may retain such copies, reproductions and
summaries during any period of litigation, arbitration or mediation referred to
in Section 7(d)(1). All Confidential Information is and shall remain the
property of

7

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

the Company (or, in the case of information that the Company receives from a
third party which it is obligated to treat as confidential, then the property of
such third party); provided, you shall be entitled to retain copies of (i)
information showing your compensation or relating to reimbursement of expenses,
(ii) information that is required for the preparation of your personal income
tax return, (iii) documents provided to you in your capacity as a participant in
any employee benefit plan, policy or program of the Company and (iv) this Letter
and any other agreement by and between you and the Company with regard to your
employment or termination thereof.

 

 

 

 

 

 

3)

All Intellectual Property (as hereinafter defined) and Technology (as
hereinafter defined) created, developed, obtained or conceived of by you during
your employment, and all business opportunities presented to you during your
employment, shall be owned by and belong exclusively to the Company, provided
that they reasonably relate to any of the business of the Company on the date of
such creation, development, obtaining or conception, and you shall (i) promptly
disclose any such Intellectual Property, Technology or business opportunity to
the Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such Intellectual Property, Technology or business
opportunity. For purposes of this Letter, (x) the term “Intellectual Property”
means and includes any and all trademarks, trade names, service marks, service
names, patents, copyrights, and applications therefor, and (y) the term
“Technology” means and includes any and all trade secrets, proprietary
information, invention, discoveries, know-how, formulae, processes and
procedures.

          The parties acknowledge that the restrictions contained in this
Section 7 are a reasonable and necessary protection of the immediate interests
of the Company, and any violation of these restrictions could cause substantial
injury to the Company and that the Company would not have entered into this
Letter, without receiving the additional consideration offered by you in binding
yourself to any of these restrictions. In the event of a breach or threatened
breach by you of any of these restrictions, the Company shall be entitled to
apply to any court of competent jurisdiction for an injunction restraining you
from such breach or threatened breach; provided, however, that the right to
apply for an injunction shall not be construed as prohibiting the Company from
pursuing any other available remedies for such breach or threatened breach.

          8. No Guarantee of Continuation of Service

          This grant of RSUs does not constitute an assurance of continued
Service for any period or in any way interfere with the Company’s right to
terminate your Service.

          9. Administration

          The Committee has the sole power to exercise its good faith judgment
to interpret the Plan and this Letter and to act upon all matters relating this
grant to the extent provided in the

8

--------------------------------------------------------------------------------



Plan and not inconsistent with the terms of this Letter. Any decision,
determination, interpretation, or other action taken pursuant to the provisions
of the Plan and this Letter by the Committee shall be final, binding, and
conclusive.

          10. Section 409A

          Notwithstanding any provision of the Plan or this grant to the
contrary, if you are a “specified employee” as determined by the Board or the
Committee, in accordance with Section 409A of the Internal Revenue Code of 1986,
as amended or any regulations or Treasury guidance promulgated thereunder
(“Section 409A”), you shall not be entitled to any payments of amounts which
constitute deferred compensation within the meaning of Section 409A upon a
termination of your employment until the earlier of (i) the date which is six
(6) months after your termination of employment for any reason other than death
(except that during such six (6) month period you may receive total payments
from the Company that do not exceed the amount specified in Treas. Reg. Section
1.409A-1(b)(9) or that constitute a short-term deferral within the meaning of
Section 409A), or (ii) the date of your death.

          Notwithstanding any provision of the Plan or this Letter to the
contrary, to the extent any compensation or award which constitutes deferred
compensation within the meaning of Section 409A shall vest upon the occurrence
of a Change of Control and such Change of Control does not constitute a “change
in the ownership or effective control” or a “change in the ownership or a
substantial portion of the assets” of the Company within the meaning of Section
409A, then notwithstanding such vesting, payment will be made to you on the
earliest of (i) your “separation from service” with the Company (determined in
accordance with Section 409A) or, if you are a specified employee within the
meaning of Section 409A, such later date as provided in the preceding paragraph,
(ii) the date payment otherwise would have been made, or (iii) the date of your
death.

          If any provision of this Agreement or of any award of compensation,
including equity compensation or benefits would cause you to incur any
additional tax or interest under Section 409A, the parties agree to negotiate in
good faith to reform such provision in such manner as to maintain, to the
maximum extent practicable, the original intent and economic terms of the
applicable provision without violating the provisions of Section 409A.

          11. Amendment

          The Committee may from time to time amend the terms of this grant in
accordance with the terms of the Plan in effect at the time of such amendment,
but no amendment which is unfavorable to you can be made without your written
consent.

          The Plan is of unlimited duration, but may be amended, terminated or
discontinued by the Board of Directors of the Company at any time. However, no
amendment, termination or discontinuance of the Plan will unfavorably affect
this grant.

          Notwithstanding the foregoing, the Committee expressly reserves the
right to amend the terms of the Plan and this grant with your consent which
shall not be unreasonably withheld to

9

--------------------------------------------------------------------------------



the extent it determines that such amendment is necessary or desirable for an
exemption from or compliance with the distribution, acceleration and election
requirements of Section 409A of the Code.

          12. Notices

          Unless otherwise provided herein, any notice, exercise of rights or
other communication required or permitted to be given hereunder shall be in
writing and shall be given by overnight delivery service such as Federal Express
or personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, Compensation Committee Chair, TheStreet.com, Inc., 14 Wall Street,
15th Floor, New York, NY 10005, or, in the case of Otte, at his principal
residence address as then reflected on the records of the Company or such other
address as such party may hereafter specify by notice to the other party hereto.
Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day after sent by overnight delivery service for next
business day delivery or on the fifth business day after sent by registered or
certified mail.

          13. Representations

          The Company hereby represents and warrants that the execution and
delivery of this Letter and the performance by the Company of its obligations
hereunder have been duly authorized by all necessary corporate action of the
Company.

          14. Amendment

          This Letter may be amended only by a written agreement signed by the
parties hereto.

          15. Binding Effect

          This Letter shall be binding upon and inure to the benefit of the
Company and any Successor. As used herein, a “Successor” shall mean any
successor organization that succeeds to the Company (or to any direct or
indirect successor) by merger or consolidation or operation of law, or by
acquisition of all or substantially all of the assets of the Company (or of any
direct or indirect successor).

          16. Governing Law

          This Letter shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to contracts to be performed
wholly within the state and without regard to its conflict of laws provisions
that would defer to the laws of another jurisdiction, except to the extent the
laws of the State of Delaware mandatorily govern.

          17. Severability

10

--------------------------------------------------------------------------------



          If any provision of this Letter shall for any reason be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions hereof shall not be affected or impaired thereby. Moreover,
if any one or more of the provisions of this Letter shall be held to be
excessively broad as to duration, activity or subject, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowable by applicable law. To the extent permitted by applicable law,
each party hereto waives any provision of law that renders any provision of this
Letter invalid, illegal or unenforceable in any way.

          18. Execution in Counterparts

          This Letter may be executed in one or more counterparts, each of which
shall be deemed to be an original and all of which shall constitute one and the
same instrument.

          19. Entire Agreement

          This Letter, together with (i) the Change of Control and Severance
Agreement between the Company and you, as amended as of the same date as this
Letter and (ii) award agreements entered into by and between Otte and the
Company with respect to outstanding incentive awards and incentive awards
granted on or before the date hereof, sets forth the entire agreement, and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof and thereof.

          20. Titles and Headings

          Titles and headings to Sections herein are for purposes of reference
only, and shall in no way limit, define or otherwise affect the meaning or
interpretation of any of the provisions of this Letter.

          21. Consent to Jurisdiction

          The parties hereto each hereby irrevocably submit to the exclusive
jurisdiction of any New York State or Federal court sitting in the Borough of
Manhattan, City of New York in any action or proceeding to enforce the
provisions of this Letter, and waives the defense of inconvenient forum to the
maintenance of any such action or proceeding.

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



          This Letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference. The Company
may require you to provide evidence of your acknowledgment of this Letter using
such means of notification as may be communicated to you by the Company or its
service provider.

 

 

 

 

Very truly yours,

 

 

 

 

THESTREET.COM, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: William R. Gruver

 

Title: Compensation Committee Chair

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Daryl R. Otte

 

 

12

--------------------------------------------------------------------------------